Citation Nr: 1516485	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-18 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1964 to November 1968.

This case comes to the Board of Veterans' Appeals (Board) from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

On December 8, 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's electronic claims file.


FINDING OF FACT

The Veteran's tinnitus is as likely as not related to in-service acoustic trauma.


CONCLUSION OF LAW

With reasonable doubt resolved in the Veteran's favor, tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans' Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Because the Board is granting the only claim now being decided, i.e., entitlement to service connection for tinnitus, further discussion of the VCAA is unnecessary.  See Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service connection will be granted for a current disability which resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship - or "nexus" - between the current disability and an in-service precipitating disease, injury or event.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

The RO arranged for an examination of the Veteran by an audiologist in August of 2012.  The audiologist concluded that the Veteran has tinnitus, which is related to sensorineural hearing loss.  This diagnosis satisfies the current disability requirement.  As a layperson, the Veteran himself is also competent to diagnose tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

According to his report of discharge from service form (DD 214), the Veteran served in Vietnam and was awarded the Purple Heart, indicating that he engaged in combat with the enemy.  The record also includes the written statements and hearing testimony of the Veteran, in which he described his combat experience and specifically noted his exposure to loud noises.  Acoustic trauma due to combat or other loud noises has been accepted as satisfying the in-service disease or injury element of claims for service connection for hearing loss or tinnitus.   See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012) (sound of mortars firing); Hensley v. Brown, 5 Vet. App. 155, 160 (1993) (jet aircraft noise).   For these reasons, the Board concludes that the Veteran sustained acoustic trauma in service, satisfying the in-service disease or injury requirement.  

The third and last element of the Veteran's claim is the existence of a causal link - or "nexus" - between his acoustic trauma in Vietnam and tinnitus.  According to the Veteran, "During my lifetime the only time I was exposed to extreme levels of noise was while in the Marine Corps serving in Vietnam.  The ringing in my ears began in Vietnam and has never gone away."  The documentary evidence confirms service in Vietnam.  While they do not mention tinnitus, his service medical records indicate treatment for fragmentation wounds in both legs in December 1966.  The Veteran described the loud noises of combat more specifically in his notice of disagreement and in his hearing testimony.  According to the Veteran, while automobile mechanic was his ordinary military occupation specialty, he was attached to an artillery unit in Vietnam and supplied ammunition to 175 millimeter howitzers during action with the enemy.  His unit came under attack from enemy mortars and rockets.

The RO obtained an opinion on the nexus issue from the August 2012 VA examiner, who acknowledged the Veteran's statement that he had tinnitus "as long as I can remember."  Nevertheless, the examiner opined that tinnitus was not related to service.  The examiner reasoned that the Veteran's military occupation specialty was automobile mechanic.  He later worked as a laborer, chiefly engaged in remodeling houses, and participated in recreational shooting.  The examiner wrote, "In my opinion, the hearing loss and tinnitus are less likely to be from hazardous noise for four years in service, and more likely from the preponderance of noise exposure in 19 years as a laborer, along with recreational firearm use.  There is no record of complaint of tinnitus in the service medical record."

"An adequate medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two." Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (quoting Nieves-Rodrigeuz v. Peake, 22 Vet. App. 295, 301 (2008)).  The August 2012 VA examiner's opinion deserves some weight, because it was based on an examination of the Veteran and contained some rationale.  Nevertheless, the Board perceives certain weaknesses in the stated rationale for the examiner's nexus opinion.  First, the examiner emphasized the lack of tinnitus complaints in the service treatment records.  "While the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible."  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  Moreover, the medical history questionnaire the Veteran completed at the time of his discharge from the Marines does not ask the person completing the form to indicating whether or not the person has ever experienced tinnitus or ringing in the ears.  Second, although the August 2012 VA examination report acknowledges the Veteran's claim that he has experienced tinnitus since military service, the examiner's rationale did not discuss the Veteran's exposure to artillery fire or other combat noises.  The examiner's opinion mentions only the Veteran's work as an automobile mechanic.  It was never the Veteran's contention that his work as a mechanic caused his tinnitus.  He has consistently and credibly claimed that his tinnitus symptoms began during combat in Vietnam.

"[E]ven if a medical opinion is inadequate to decide a claim, it does not follow that the opinion is entitled to absolutely no probative weight."  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012).  The VA examiner's opinion that recreational shooting contributed to the development of tinnitus weakens the probative value of the report's opinion on the ultimate issue, because it is doubtful that recreational shooting could cause tinnitus, but close proximity to 175 millimeter howitzers under battle conditions could not.  In this respect, the examiner's opinion is favorable to the Veteran, because it suggests implicitly that a medical nexus between artillery noise and his current disability is plausible.

The Veteran himself also gave a reasonable explanation tending to cast doubt on the VA examiner's alternative explanations for his current left ear hearing loss.  According to the Veteran, his post-service employment as a carpenter and as a letter carrier for the postal service did not expose him to noises which were as loud as the noises he heard in Vietnam.  

Finally, the Veteran's combat service is significant in resolving the issue of service connection for tinnitus.  According to 38 U.S.C.A. § 1154(b), when a veteran has engaged in combat with the enemy, satisfactory lay or other evidence "shall be accepted as sufficient proof of service-connection" for certain diseases or injuries, even if "there is no official record of such incurrence or aggravation in such service . . ."  Id.  Section 1154(b)'s presumption may be rebutted only by clear and convincing evidence.  Id.

The claimant in Reeves v. Shinseki, presented evidence, in the form of his own statements and statements of his fellow soldiers, that he suffered hearing loss while firing a mortar during the Second World War.  See Reeves, 682 F.3d at 990.  After a long procedural history before the Board and the Court, the Federal Circuit clarified how the combat presumption of 38 U.S.C.A. § 1154(b) should be applied.  The Federal Circuit rejected the argument that the Board had no need to apply the combat presumption because the Board had agreed with the claimant that he suffered acoustic trauma in service.  Rather, the Board was "required to apply the section 1154(b) presumption to the separate question of whether he also suffered permanent hearing loss while on active duty.  In short, although the record contained evidence of the cause of Reeves' disability - acoustic trauma from mortar blasts . . . he still had the right to invoke the section 1154(b) presumption in order to show that he incurred the disability itself while in service."  Id. at 999.

Under the analysis used in Reeves, the combat presumption of section 1154(b) applies not only to prove that the Veteran was exposed to acoustic trauma in Vietnam, but also that he incurred tinnitus during his service in Vietnam.  It is true that Reeves decided a claim for hearing loss disability, while the Veteran's appeal concerns only tinnitus.  But because tinnitus can be diagnosed by a layperson, see Charles, 16 Vet. App. at 374, whereas hearing loss for VA purposes depends on auditory threshold and speech discrimination tests which are not easily understood by a non-specialist, see 38 C.F.R. § 3.385, the logic of the Reeves case applies perhaps even more strongly in the case of a combat veteran making a tinnitus claim.

For these reasons, the evidence is approximately evenly balanced as to whether in-service acoustic trauma is the cause of the Veteran's tinnitus.  With reasonable doubt resolved in the Veteran's favor, the Board finds that tinnitus was incurred in service.  See 38 U.S.C.A. § 1154, 5107(b).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


